Title: To Benjamin Franklin from Castries, 25 October 1780
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


Marly le 25. 8bre. 1780.
J’ai l’honneur, Monsieur, de vous envoyer differentes Lettres que le Capitaine du Parlementaire Anglois le Dowe arrivé a Cherbourg a remis à Mr. Deshays Commissaire des classes. Comme ces Lettres [in the margin: 11. Lettres] sont de quelques Prisonniers Americains detenus en Angleterre, et qu’elles sont adressées à des Particuliers de la nouvelle Angleterre, J’ai cru devoir vous les faire passer.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, Votre très humble et très obeissant Serviteur,
(signé) Castries.
M. Franklin.
